DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to Applicant’s filing on 06/30/2020. Claims 1–20 are pending and are examined below.

Priority
Foreign priority to Korean Patent Application No. 10-2019-0161634, filed on December 6, 2019 in the Korean Intellectual Property Office, is hereby acknowledged in regards to Applicant’s disclosure. 

Claim Objection(s)
Claim 1 is objected to because of the following informality:
Claim 1 recites “when is the controller determines that”. This appears to a be a grammatical typo. 
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a driving device … configured to” in claims 1–20. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejection(s)—35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11–13 and 20 are rejected under 35 U.S.C. § 102(a)(1) as being unpatentable over Rice et al. (US10173646B1; hereinafter referred to as Rice)
claim 11,  Rice discloses a control method of a vehicle, comprising: 
determining whether at least one of a first sensor and a second sensor is contaminated (In some implementations, the one or more computing devices 250 can actively . . . assess a respective contamination status of each sensor 232-236 and determine, based on such contamination status, when a particular sensor 232-236 requires cleaning [i.e., determine whether at least one of a first sensor and a second sensor is contaminated] . Col. 22, ll. 27–41); and 
controlling a driving device to first wash the first sensor prior to the second sensor based on predetermined rank information when it is determined that the at least one of the first sensor and the second sensor is contaminated (The sensor cleaning system 150 can include a pressure transfer device that uses a first volume of a gas to pressurize the liquid used by the liquid cleaning system [i.e., the sensor cleaning system is at least a component of a driving device configured to clean sensors]. Col 16, ll. 21–25. In other implementations, the system 400 can include a pump (not illustrated) that actively pumps or pushes the liquid from the liquid reservoir 402 to the pressure transfer device 404 [i.e., a pump (analogous to a motor) is at least a component of the driving device configured to clean sensors.]. Col 28, ll. 63–67. In response to a determination that a particular sensor 232-236 requires cleaning, the one or more computing devices 250 can prioritize the sensor 232-236 for cleaning in a sensor cleaning sequence, and further control a particular flow control device 212-216 that corresponds to such particular sensor 232-236 to allow the flow of the pressurized gas to the corresponding sensor cleaning unit 222-226 to enable the corresponding sensor cleaning unit 222-226 to clean the particular sensor 232-236 based on the sensor cleaning sequence [i.e., the driving device washes a first sensor prior to a second sensor based on predetermined rank information]. Col. 22, ll. 27–41).

claim 12, Rice discloses wherein the controlling a driving device to first wash the first sensor prior to the second sensor comprises 
controlling the driving device to sequentially wash the first sensor and the second sensor (The computing system can control each flow control device to allow the flow of the fluid to the corresponding sensor cleaning unit to enable the corresponding sensor cleaning unit to sequentially clean the corresponding sensor based on the sensor cleaning sequence. Col. 7, ll. 22–27.).  

As to claim 13, Rice discloses wherein the controlling a driving device to first wash the first sensor prior to the second sensor comprises 
changing an output of the driving device based on velocity information of the vehicle (The computing system can determine a sensor cleaning sequence in which one or more sensor cleaning units associated with the forward facing sensors 101 are controlled to clean the forward facing sensors 101 at a higher frequency than rear facing sensor cleaning units are controlled to clean associated rear facing sensors 101 [i.e., the output (i.e., the frequency)of the driving device is changed]. Thus, in some implementations, the sensor cleaning sequence can be determined based at least in part on the speed of the autonomous vehicle 10 [i.e., the output of the driving device is changed based on the velocity information of the vehicle]. Col. 39, ll. 46–60).  

As to claim 20, Rice discloses wherein the first sensor comprises a LIDAR sensor and the second sensor comprises a radar sensor (The one or more sensors can include one or more cameras, Light Detection and Ranging (LIDAR) system sensors, Radio Detection and Ranging (RADAR) system sensors, and/or other sensors. Col. 3, ll. 22–25).
Claim Rejection(s)—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Rice in view of Dallos et al. (US20180118172A1; hereinafter referred to as Dallos). 

As to claim 1, Rice discloses a vehicle comprising (The present disclosure is directed to systems and methods for cleaning one or more sensors of an autonomous vehicle. Col. 3, ll. 13–15.): 
a first sensor (The one or more sensors can include one or more cameras, Light Detection and Ranging (LIDAR) system sensors, Radio Detection and Ranging (RADAR) system sensors, and/or other sensors. Col. 3, ll. 22–25); 
The one or more sensors can include one or more cameras, Light Detection and Ranging (LIDAR) system sensors, Radio Detection and Ranging (RADAR) system sensors, and/or other sensors. Col. 3, ll. 22–25); 
a driving device configured to operate to clean the first sensor and the second sensor (The sensor cleaning system 150 can include a pressure transfer device that uses a first volume of a gas to pressurize the liquid used by the liquid cleaning system [i.e., the sensor cleaning system is at least a component of a driving device configured to clean sensors]. Col 16, ll. 21–25. In other implementations, the system 400 can include a pump (not illustrated) that actively pumps or pushes the liquid from the liquid reservoir 402 to the pressure transfer device 404 [i.e., a pump (analogous to a motor) is at least a component of the driving device configured to clean sensors.]. Col 28, ll. 63–67. A sensor cleaning system can include one or more sensor cleaning units that are configured to respectively clean one or more sensors of the autonomous vehicle [i.e., a driving device configured to operate to clean the first sensor and the second sensor]. Col. 3, ll. 19–22.)
a controller configured to control the driving device to first wash the first sensor prior to the second sensor based on predetermined rank information when is the controller determines that at least one of the first sensor and the second sensor is contaminated (In some implementations, the one or more computing devices 250 can actively . . . assess a respective contamination status of each sensor 232-236 and determine, based on such contamination status, when a particular sensor 232-236 requires cleaning [i.e., the controller determines that at least one of the first sensor and the second sensor is contaminated] . In response to a determination that a particular sensor 232-236 requires cleaning, the one or more computing devices 250 can prioritize the sensor 232-236 for cleaning in a sensor cleaning sequence, and further control a particular flow control device 212-216 that corresponds to such particular sensor 232-236 to allow the flow of the pressurized gas to the corresponding sensor cleaning unit 222-226 to enable the corresponding sensor cleaning unit 222-226 to clean the particular sensor 232-236 based on the sensor cleaning sequence [i.e., the driving device washes a first sensor prior to a second sensor based on predetermined rank information]. Col. 22, ll. 27–41).
	Rice does not explicitly disclose a driving device including at least one motor. 
However, Dallos discloses a driving device including at least one motor (The washer system 10 includes a cleaning fluid reservoir 16 within which is provided a pump assembly 18. The pump assembly 18 includes a housing 20 within which is disposed a motor-driven pump 22 that is driven by an electric motor 24. Dallos, ¶ 19; FIG 1.). 
Rice discloses a vehicle comprising a first sensor; a second sensor; a driving device configured to operate to clean the first sensor and the second sensor; and a controller configured to control the driving device. Dallos teaches a driving device including at least one motor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving device of Rice with the motor of Dallos because using a motor in a driving device to output washing liquid is a well-known and conventional feature for the effective cleaning of vehicle sensors. 

As to claim 2, Rice discloses wherein the controller is further configured to control the driving device to sequentially wash the first sensor and the second sensor (The computing system can control each flow control device to allow the flow of the fluid to the corresponding sensor cleaning unit to enable the corresponding sensor cleaning unit to sequentially clean the corresponding sensor based on the sensor cleaning sequence. Rice, col. 7, ll. 22–27.)

As to claim 3, Rice discloses wherein the controller is further configured to change an output of the driving device based on velocity information of the vehicle (The sensor cleaning sequence can be determined based at least in part on a speed of the autonomous vehicle . . . while a vehicle is operated below a certain speed threshold . . . the computing system can be configured to control one or more sensor cleaning units . . . to clean the forward facing sensors at a higher frequency than the rear facing sensors [i.e., output of the driving device is changed based on velocity information of the vehicle]. Rice, col. 8, ll. 11–29).  

As to claim 5, Rice discloses the controller is further configured to obtain contamination information of the first sensor and the second sensor from the first sensor and the second sensor, respectively, and to change an output of the driving device based on the contamination information (In some implementations, the one or more computing devices 250 can actively . . . assess a respective contamination status of each sensor 232-236 and determine, based on such contamination status, when a particular sensor 232-236 requires cleaning [i.e., the controller obtains contamination information of the first sensor and the second sensor]. In response to a determination that a particular sensor 232-236 requires cleaning, the one or more computing devices 250 can prioritize the sensor 232-236 for cleaning in a sensor cleaning sequence, and further control a particular flow control device 212-216 that corresponds to such particular sensor 232-236 to allow the flow of the pressurized gas to the corresponding sensor cleaning unit 222-226 to enable the corresponding sensor cleaning unit 222-226 to clean the particular sensor 232-236 based on the sensor cleaning sequence [i.e., the output of the driving device is changed based on the obtained contamination information]. Rice, col. 22, ll. 27–41.).

As to claim 10, Rice discloses wherein the first sensor comprises a LIDAR sensor and the second sensor comprises a radar sensor (The one or more sensors can include one or more cameras, Light Detection and Ranging (LIDAR) system sensors, Radio Detection and Ranging (RADAR) system sensors, and/or other sensors. Rice, Col. 3, ll. 22–25).


Claims 4, 7, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Rice in view of Dallos further in view of Sakai et al. (US20210031727A1; hereinafter referred to as Sakai).

As to claim 4, Rice discloses wherein the controller is further configured to control the driving device to spray the washing solution or pressurized air on at least one of the first sensor and the second sensor (In other implementations, the system 400 can include a pump . . . that actively pumps or pushes the liquid from the liquid reservoir 402 to the pressure transfer device 404. The pump can be controlled . . . based on knowledge of an amount of liquid included in the pressure transfer device 404 and/or the liquid tank 408 [i.e., the control device is configured to spray washing solution]. Rice, col. 28, l. 63–col. 29, l. 3.  The sensor cleaning system can include a gas cleaning system that cleans the sensors using a gas (e.g., [i.e., the control device is configured to spray pressurized air]. Rice, col. 4, ll. 9–12.).
Rice fails to disclose wherein the controller is further configured to obtain remaining amount information of a washing solution disposed in the vehicle and to control the driving device to spray the washing solution or pressurized air on at least one of the first sensor and the second sensor based on the remaining amount information.   
However, Sakai teaches wherein the controller is further configured to obtain remaining amount information of a washing solution disposed in the vehicle (The cleaner system 100 includes a remaining amount sensor as a configuration that acquires information on the remaining amount of the cleaning liquid [i.e., the controller is configured to obtain remaining amount information of a washing solution disposed in the vehicle]. Sakai, ¶ 72. The cleaner system 100 is configured to notify the vehicle control unit 3 that the remaining amount of the cleaning liquid is reduced [i.e., determines that the remaining amount of washing solution is insufficient]. Sakai, ¶ 76).
The combination of Rice and Dallos discloses a controller configured to control the driving device as to spray either cleaning solution or pressurized air. Sakai teaches obtaining remaining amount information of a washing solution and determining that the remaining amount of washing solution is insufficient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Rice to include the feature of obtaining remaining amount information of a washing solution disposed in the vehicle and controlling the driving device based on the remaining amount information as to improve sensor cleaning by account of a remaining amount of washing solution. 
claim 7, Rice discloses wherein each of the first sensor and the second sensor comprises a plurality of sensor modules arranged at different positions of the vehicle (In some implementations, the sensors can be located at various different locations on the autonomous vehicle. As an example, in some implementations, one or more cameras and/or LIDAR sensors can be located in a pod or other structure that is mounted on a roof of the autonomous vehicle while one or more RADAR sensors can be located in or behind the front and/or rear bumper(s) or body panel(s) of the autonomous vehicle [i.e., the first and second sensors may comprise a plurality of sensor modules (such as in a pod) which may be arranged at different positions on the vehicle]. Rice, col. 3, l. 63 to Col. 4, l. 5.), and 
wherein the controller is further configured to obtain contamination information of each of the plurality of sensor modules and to change the output of the driving device based on location information of each of the plurality of sensor modules (In some implementations, the one or more computing devices 250 can actively . . . assess a respective contamination status of each sensor 232-236 and determine, based on such contamination status, when a particular sensor 232-236 requires cleaning [i.e., the controller obtains contamination information of the first sensor and the second sensor] . Col. 22, ll. 27–41. In some implementations, one or more sensors can be preferentially cleaned according to the sensor cleaning sequence. For example, a sensor facing forward along a direction of travel of the autonomous vehicle may be exposed to more precipitation and/or debris than a rear facing sensor. In some implementations, the forward facing sensor can be cleaned at a higher frequency than a rear facing sensor. Similarly, in some operating conditions, a rear facing sensor may be exposed to more precipitation and/or debris than a forward facing sensor, and in such conditions, the rear facing sensor can be cleaned at a higher frequency than the forward facing sensor [i.e., the output of the driving device is changed based on location information of each of the plurality of sensor modules]. Rice, Col. 7, l. 58–Col. 8, l. 2).
	The combination of Rice and Dallos fails to disclose change the output of the driving device based on the contamination information of each of the plurality of sensor modules.
	However, Sakai teaches change the output of the driving device based on the contamination information of each of the plurality of sensor modules (The cleaners may include: a plurality of sensor cleaners which respectively clean a plurality of sensors [i.e., a plurality of sensor modules may be cleaned]. Sakai, ¶ 30. The dirt sensor 2130 may also detect a degree of the dirt attached to the cleaning target surface P (dirt degree), and transmit a dirt signal including dirt degree information to the control unit 2116. In this case, as an example of a method for differentiating the cleaning strength for the region to be cleaned and the cleaning strength for the region not to be cleaned among the plurality of regions R1 to R3, the controller 2116 can differentiate the spray pressure, the spray time, and the number of times of spray of the cleaning liquid sprayed from the front LC nozzle 2103 based on the dirt degree information received from the dirt sensor 2130 according to the dirt degree of each region of the cleaning target surface P [i.e., the output of the driving device is changed based on the contamination information of each of the plurality of sensor modules]. Sakai, ¶ 228.).
The combination of Rice and Dallos discloses a vehicle comprising a plurality of sensor modules arranged at different positions of the vehicle, and a controller configured to obtain contamination information of each of the plurality of sensor modules and to change the output of the driving device based on the location information of each of the plurality of sensor modules. Sakai teaches changing the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the combination of Rice and Dallos with the output based on contamination information of Sakai because adjusting an output of a driving device based on contamination information is an obvious process for increasing the effectiveness and efficiency of a vehicle sensor cleaning system.

As to claim 9,  the combination of Rice and Dallos fails to disclose wherein the controller is further DB1/ 114657655.1configured to, when a number of times of washing of at least one of the first sensor and the second sensor increases, increase an output of the driving device in response to the number of times of washing.
However, Sakai teaches wherein the controller is further DB1/ 114657655.1configured to, when a number of times of washing of at least one of the first sensor and the second sensor increases, increase an output of the driving device in response to the number of times of washing. (The vehicle cleaner system 100A of the second embodiment has a configuration that acquires the remaining amount of the cleaning liquid in the tank and a configuration that can adjust the discharge amount of the cleaning liquid in accordance with the remaining amount of the cleaning liquid [i.e., the output may be adjusted (e.g., increased)]. Sakai, ¶ 97 Similarly to the predetermined amount for the remaining amount of the cleaning liquid in the first embodiment, the predetermined amount is determined based on . . . [a] number of times of operation of the cleaners [i.e., the output may be adjusted (e.g., increased) based on a number of times of operation of the cleaners (e.g., an increase of the number of times)]. Sakai, ¶ 99).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the combination of Rice and Dallos to include the feature of increasing an output when a number of times of washing increases of Sakai as to improve sensor cleaning by accounting for the well-known problem of contamination buildup.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Rice in view of Dallos further in view of Shirakura et al. (US20210197769; hereinafter referred to as Shirakura).
As to claim 6, the combination of Rice and Dallos fails to disclose wherein the output of the driving device comprises spraying pressure and spraying time of the washing solution that the driving device sprays on at least one of the first sensor and the second sensor.
However, Shirakura teaches wherein the output of the driving device comprises spraying pressure and spraying time of the washing solution that the driving device sprays on at least one of the first sensor and the second sensor (Determination of the cleaning requirements may be performed in conjunction with determination of a dirtiness level. In such cases, cleaning levels may for example be adjusted according to the dirtiness levels [i.e., output of the driving device based on the contamination information may be changed]. Shirakura, ¶ 125. The greater the cleaning level . . . the longer the spraying duration of [a pattern of adjusting a cleaning liquid spraying duration], the stronger the spray strength of [a pattern of varying cleaning liquid spray strength] [i.e., the output of the driving device which may be changed based on the contamination information comprises both adjustable spraying pressure and spraying time.]. Shirakura, ¶ 190).
The combination of Rice and Dallos discloses a controller configured to control the output of a driving device. Shirakura teaches wherein the output of the driving device comprises spraying pressure and spraying time of the washing solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the output of the driving device of the combination of Rice and Dallos with the spraying pressure and spraying time features of Shirakura because spraying pressure and spraying time are inherent properties of a cleaning solution that can obviously be controlled by a controller such as the one disclosed by Rice. 

Claim 8  is rejected under 35 U.S.C. § 103 as being unpatentable over Rice in view of Dallos further in view of Miura et al. (US20200110407A1; hereinafter referred to as Miura).

As to claim 8, the combination of Rice and Dallos fails to disclose a display, wherein the controller is further configured to output contamination information to the display.
However, Miura teaches a display (Predetermined display unit. See at least Miura, ¶ 122), 
The control apparatus 1 makes a notification of removal of dirt concerning a sensor for which the value of the notification flag is “ON”. . . . The information of a sensor with a high dirt degree may be displayed on a predetermined display unit. Miura, ¶ 122).
The combination of Rice and Dallos discloses a vehicle comprising a controller configured to control a driving device. Miura teaches a display and a controller configured to output contamination information to the display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle and controller of Rice with the display and output of contamination information to said display of Miura, respectively, because displaying contamination information to a user via a display notifies the driver of an autonomous vehicle of the contamination of the autonomous vehicle’s sensors, thereby increasing user safety and enabling the driver to take appropriate measures (e.g., halt operation of the vehicle if the driver believes that the contamination levels are too high for safe operation of the autonomous vehicle). 

Claims 14, 15, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Rice in view of Sakai. 

As to claim 14, Rice discloses wherein the controlling a driving device to first wash the first sensor prior to the second sensor comprises controlling the driving device to spray the washing solution or pressurized air on at least one of the first sensor and the second sensor (In other implementations, the system 400 can include a pump . . . that actively pumps or pushes the liquid from the liquid reservoir 402 to the pressure transfer device 404. The pump can be controlled . . . based on knowledge of an amount of liquid included in the pressure transfer device 404 and/or the liquid tank 408 [i.e., the control device is configured to spray washing solution]. Col. 28, l. 63–Col. 29, l. 3.  The sensor cleaning system can include a gas cleaning system that cleans the sensors using a gas (e.g., compressed air) [i.e., the control device is configured to spray pressurized air]. Col. 4, ll. 9–12.).
Rice fails to disclose obtaining remaining amount information of a washing solution disposed in the vehicle and controlling the driving device to spray the washing solution or pressurized air on at least one of the first sensor and the second sensor based on the remaining amount information.
However, Sakai teaches obtaining remaining amount information of a washing solution disposed in the vehicle and controlling the driving device to spray the washing solution or pressurized air on at least one of the first sensor and the second sensor based on the remaining amount information (The cleaner system 100 includes a remaining amount sensor as a configuration that acquires information on the remaining amount of the cleaning liquid [i.e., the controller is configured to obtain remaining amount information of a washing solution disposed in the vehicle]. Sakai, ¶ 72. The cleaner system 100 is configured to notify the vehicle control unit 3 that the remaining amount of the cleaning liquid is reduced [i.e., determines that the remaining amount of washing solution is insufficient]. Sakai, ¶ 76).
Rice discloses a controller configured to control the driving device as to spray either cleaning solution or pressurized air. Sakai teaches obtaining remaining amount information of a washing solution and determining that the remaining amount of washing solution is insufficient.


As to claim 15,  Rice discloses obtaining contamination information of the first sensor and the second sensor from the first sensor and the second sensor, respectively (In some implementations, the one or more computing devices 250 can actively . . . assess a respective contamination status of each sensor 232-236 and determine, based on such contamination status, when a particular sensor 232-236 requires cleaning [i.e., the controller obtains contamination information of the first sensor and the second sensor]. Col. 22, ll. 27–41), 
Rice fails to disclose wherein the controlling a driving device to first wash the first sensor prior to the second sensor comprises changing an output of the driving device based on the contamination information.
However, Sakai teaches changing an output of the driving device based on the contamination information (The cleaners may include: a plurality of sensor cleaners which respectively clean a plurality of sensors [i.e., a plurality of sensor modules may be cleaned]. Sakai, ¶ 30. The dirt sensor 2130 may also detect a degree of the dirt attached to the cleaning target surface P (dirt degree), and transmit a dirt signal including dirt degree information to the control unit 2116. In this case, as an example of a method for differentiating the cleaning strength for the region to be cleaned and the cleaning strength for the region not to be cleaned among the plurality of regions R1 to R3, the controller 2116 can differentiate the spray pressure, the spray time, and the number of times of spray of the cleaning liquid sprayed from the front LC nozzle 2103 based on the dirt degree information received from the dirt sensor 2130 according to the dirt degree of each region of the cleaning target surface P [i.e., the output of the driving device is changed based on the contamination information of each of the plurality of sensor modules]. Sakai, ¶ 228.). 
Rice discloses obtaining contamination information of a first sensor and a second sensor. Sakai teaches changing an output of a driving device based on the contamination information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method of Rice with the changing an output of Sakai because using obtained contamination information from a first and second sensor to change an output of a driving device as to clean said first and second sensors is a logical and obvious step in a process for cleaning vehicle sensors. 

As to claim 19, Rice fails to disclose wherein the controlling a driving device to first wash the first sensor prior to the second sensor comprises when a number of times of washing of at least one of the first sensor and the second sensor increases, increasing an output of the driving device in response to the number of times of washing.
However, Sakai teaches wherein the controlling a driving device to first wash the first sensor prior to the second sensor comprises when a number of times of washing of at least one of the first sensor and the second sensor increases, increasing an output of the driving device in response to the number of times of washing (The vehicle cleaner system 100A of the second embodiment has a configuration that acquires the remaining amount of the cleaning liquid in the tank and a configuration that can adjust the discharge amount of the cleaning liquid in accordance with the remaining amount of the cleaning liquid [i.e., the output may be adjusted (e.g., increased)]. Sakai, ¶ 97 Similarly to the predetermined amount for the remaining amount of the cleaning liquid in the first embodiment, the predetermined amount is determined based on . . . [a] number of times of operation of the cleaners [i.e., the output may be adjusted (e.g., increased) based on a number of times of operation of the cleaners (e.g., an increase of the number of times)]. Sakai, ¶ 99).
Rice discloses a control method comprising determining whether at least one of a first and second sensor is contaminated and controlling a driving device to wash the sensors based on predetermined rank information when it is determined that at least one of the first and second sensor is contaminated. Sakai teaches increasing an output of a driving device in response to the number of times of washing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method of Rice with the increasing an output of Sakai as to increase the effectiveness of sensor cleaning by adjusting an output of cleaning liquid when the current amount of cleaning liquid is ineffective at cleaning as evinced by the increase in number of times of washing. 

Claims 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Rice in view of Shirakura.

claim 16, Rice fails to disclose wherein the output of the driving device comprises spraying pressure and spraying time of the washing solution that the driving device sprays on at least one of the first sensor and the second sensor.
However, Shirakura teaches wherein the output of the driving device comprises spraying pressure and spraying time of the washing solution that the driving device sprays on at least one of the first sensor and the second sensor (Determination of the cleaning requirements may be performed in conjunction with determination of a dirtiness level. In such cases, cleaning levels may for example be adjusted according to the dirtiness levels [i.e., output of the driving device based on the contamination information may be changed]. Shirakura, ¶ 125. The greater the cleaning level . . . the longer the spraying duration of [a pattern of adjusting a cleaning liquid spraying duration], the stronger the spray strength of [a pattern of varying cleaning liquid spray strength] [i.e., the output of the driving device which may be changed based on the contamination information comprises both adjustable spraying pressure and spraying time.]. Shirakura, ¶ 190).
Rice discloses a controller configured to control the output of a driving device. Shirakura teaches wherein the output of the driving device comprises spraying pressure and spraying time of the washing solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the output of the driving device of Rice with the spraying pressure and spraying time features of Shirakura because spraying pressure and spraying time are inherent properties of a cleaning solution that can obviously be controlled by a controller such as the one disclosed by Rice. 

Claim 17  is rejected under 35 U.S.C. § 103 as being unpatentable over Rice in view of Shirakura further in view of Sakai.

As to claim 17, Rice discloses wherein each of the first sensor and the second sensor comprises a plurality of sensor modules arranged at DB1/ 114657655.1different positions of the vehicle (In some implementations, the sensors can be located at various different locations on the autonomous vehicle. As an example, in some implementations, one or more cameras and/or LIDAR sensors can be located in a pod or other structure that is mounted on a roof of the autonomous vehicle while one or more RADAR sensors can be located in or behind the front and/or rear bumper(s) or body panel(s) of the autonomous vehicle [i.e., the first and second sensors may comprise a plurality of sensor modules (such as in a pod) which may be arranged at different positions on the vehicle]. Rice, Col. 3, l. 63 to Col. 4, l. 5), and
wherein the controller is further configured to obtain contamination information of each of the plurality of sensor modules and to change the output of the driving device based on location information of each of the plurality of sensor modules (In some implementations, the one or more computing devices 250 can actively . . . assess a respective contamination status of each sensor 232-236 and determine, based on such contamination status, when a particular sensor 232-236 requires cleaning [i.e., the controller obtains contamination information of the first sensor and the second sensor] . Col. 22, ll. 27–41. In some implementations, one or more sensors can be preferentially cleaned according to the sensor cleaning sequence. For example, a sensor facing forward along a direction of travel of the autonomous vehicle may be exposed to more precipitation and/or debris than a rear facing sensor. In some implementations, the forward facing sensor can be cleaned at a higher frequency than a rear facing sensor. Similarly, in some operating conditions, a rear facing sensor may be exposed to more precipitation and/or debris than a forward facing sensor, and in such conditions, the rear facing sensor can be cleaned at a higher frequency than the forward facing sensor [i.e., the output of the driving device is changed based on location information of each of the plurality of sensor modules]. Rice, Col. 7, l. 58–Col. 8, l. 2).
The combination of Rice and Shirakura fails to disclose changing the output of the driving device based on the contamination information of each of the plurality of sensor modules.
However, Sakai teaches changing the output of the driving device based on the contamination information of each of the plurality of sensor modules (The cleaners may include: a plurality of sensor cleaners which respectively clean a plurality of sensors [i.e., a plurality of sensor modules may be cleaned]. Sakai, ¶ 30. The dirt sensor 2130 may also detect a degree of the dirt attached to the cleaning target surface P (dirt degree), and transmit a dirt signal including dirt degree information to the control unit 2116. In this case, as an example of a method for differentiating the cleaning strength for the region to be cleaned and the cleaning strength for the region not to be cleaned among the plurality of regions R1 to R3, the controller 2116 can differentiate the spray pressure, the spray time, and the number of times of spray of the cleaning liquid sprayed from the front LC nozzle 2103 based on the dirt degree information received from the dirt sensor 2130 according to the dirt degree of each region of the cleaning target surface P [i.e., the output of the driving device is changed based on the contamination information of each of the plurality of sensor modules]. Sakai, ¶ 228.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the combination of Rice and Shirakura with the output based on contamination information of Sakai because adjusting an output of a driving device based on contamination information is an obvious process for increasing the effectiveness and efficiency of a vehicle sensor cleaning system. 

Claim 18  is rejected under 35 U.S.C. § 103 as being unpatentable over Rice in view of Miura.

As to claim 18, Rice fails to disclose further comprising outputting contamination information to a display.
However, Miura teaches further comprising outputting contamination information to a display (The control apparatus 1 makes a notification of removal of dirt concerning a sensor for which the value of the notification flag is “ON”. . . . The information of a sensor with a high dirt degree may be displayed on a predetermined display unit. Miura, ¶ 122). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle and controller of Rice with the display and output of contamination information to said display of Miura, respectively, because displaying contamination information to a user via a display notifies the driver of an autonomous vehicle of the contamination of the autonomous vehicle’s sensors, thereby increasing user safety and enabling the driver to take appropriate measures (e.g., halt operation of the vehicle if the driver believes that the contamination levels are too high for safe operation of the autonomous vehicle). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO CARLOS GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9–6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.C.G./
Examiner, Art Unit 4114                                                                                                                                                                                                        


/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668